DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1 and 16 have been amended. Claims 2-3, 5-7, 9-15, 17, and 19-20 remain cancelled. Thus, claims 1, 4, 8, 16, and 18 are pending and considered in the present Office action. 

Although claims 1 and 16 have been amended, the amended claims do not appear to change the scope of the claims. As such, Applicant appears to offer only arguments in the Remarks submitted 11 January 2021.

Applicant’s arguments are not persuasive. The 103 rejections are maintained. Examiner addresses Applicant’s arguments in the Response to Arguments section. 

Response to Arguments
 Applicant claims, in part, a Raman spectra which lacks a peak at 520 cm-1, but includes a peak that is not completely broad shaped with a peak position at 485 cm-1. Applicant argues a Raman spectra that lacks a peak at 520 cm-1 and includes a peak around 480 cm-1 (taught by the prior art) fails to satisfy a prima facie case of obviousness under the premise that the claimed ranges or amounts do not overlap with the prior art but are merely close such that one of ordinary skill in the art would have -1 compared to 480 cm-1, are distinguishable. This argument is not persuasive.
In short, Applicant’s argument is not persuasive because Applicant’s conclusion of nonobviousness is based on a specific Raman spectra scenario (i.e., lack of peak at 520 cm-1 paired with a completely broad peak at 480 cm-1); however, the teachings in the prior art suggest, not only the scenario noted by the Applicant (i.e., lack of peak at 520 cm-1 paired with a completely broad peak at 480 cm-1), but additional peak pairings (i.e., lack of peak at 520 cm-1 paired with a peak around 480 cm-1). It is these additional peak pairings, suggested by the prior art, that establish a prima facie case of obviousness under the premise that one of ordinary skill in the art would have expected them to have the same properties since the proportion are so close. Further details are provided below.
As mentioned by the Applicant, a lack of a peak at 520 cm-1 paired with a completely broad peak positioned at 480 cm-1 is indicative of only amorphous silicon and absence of crystalline silicon, while a lack of a peak at 520 cm-1 paired with a peak centered at 485 cm-1, that is not completely broad shaped, is indicative of a predominantly amorphous silicon and an amount of nanocrystalline silicon. The Examiner does not dispute Applicant’s conclusion that each peak (or combination of peak) position(s), and shape(s) thereof, in the Raman spectra indicate(s) physical silicon characteristic(s). However, the spectra in the prior art (Ikeda) is not limit to a lack of a peak at 520 cm-1 paired with a completely broad peak positioned at 480 cm-1; rather, Ikeda also teaches a Raman spectra lacking a peak at 520 cm-1 paired with a around 480 cm-1. The word “around” suggests a peak not just at 480 cm-1 but values both above and below 480 cm-1. It is Ikeda’s suggestion of the peak values above 480 cm-1 (i.e., 481 cm-1, 482 cm-1, 483 cm-1, etc.) that are considered close to the claimed value of 485 cm-1 such that one of ordinary skill in the art would have expected them to have the same properties since the proportion are so close. Applicant offers no argument/remarks with respect to the amorphous/crystalline nature of the silicon for peak values around 480 cm-1. In other words, while Applicant’s argument considers the presence/absence of amorphous silicon and nanocrystalline silicon at a completely broad peak centered 480 cm-1, Applicant has not considered/described the presence/absence of amorphous silicon and nanocrystalline silicon at peak values above 480 cm-1 (i.e., 481 cm-1, 482 cm-1, etc.), as suggested in the prior art. Hence, Applicant’s arguments are not persuasive in view of the overall teaching and scope of the prior art.
	Applicant requires the peak (i.e., at 485 cm-1) is “a peak that is not completely broad shaped”. This negative claim language, with respect to the shape of the peak, excludes a specific peak shape, i.e., a completely broad peak, see MPEP 2173.05(i). However, this negative claim language is broad in that many other peak shapes (i.e., narrow, semi-narrow, semi-broad, etc.) may satisfy the claim language, so long as these peak shapes are not completely broad shaped. With respect to peak shape in the prior art, Ikeda teaches the presence of a peak around 480 cm-1 (e.g., Reference Experiment 3, electrode a9), or substantial presence of a peak around 480 cm-1 (col. 2 lines 22-23); Ikeda’s disclosure satisfies that the peak is not completely broad given that a peak or a substantial peak is present.  

Applicant argues Ikeda addresses problems of insufficient cycle characteristics by improving adhesion between current collector and thin film, and preventing separation or falling-off of the thin film from the current collector. Specifically, Applicant highlights that it is preferred that a current collector constituent is diffused into the thin film, thereby improving adhesion between current collector and thin film, and preventing separation or falling-off of the thin film from the current collector. Applicant suggests diffusion of the current collector into the silicon thin film is accomplished by the use of sputtering of CVD of silane gas. Applicant argues there is no motivation in the prior art to modify the CVD method with another process. Applicant’s argument is not persuasive.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Finally, patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP2123, I., and Il.
 In this case, while Ikeda suggests a CVD method for forming the silicon thin film (col. 4 line 33), Ikeda does not appear to limit the formation of silicon thin films to only a CVD method. Specifically, Ikeda contemplates, in addition to a CVD method, other deposition methods including sputtering, vapor evaporation, or spraying techniques to deposit the thin film; alternatively, a plating technique can be used. See e.g., col. 2 lines 33-36. Further, while the diffusion of the current collector constituents into the thin film is preferred, col. 3 lines 66-67, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In plating technique must achieve diffusion of the current collector constituents into the silicon thin film or not. Hence, modification to Ikeda’s method to also achieve diffusion of the current collector constituents into the silicon thin film is not a requirement for making the modification to the plating technique (or any of the other deposition methods). Even if it can be shown that achieving diffusion of the current collector constituents into the silicon thin film were required in Ikeda (to which Examiner does not concede), Applicant has not provided any evidence showing the modified deposition method of Ikeda fails to provide such an effect. Thus, the modification of Ikeda with Chen and Agrawal is no less obvious. Regardless of whether the modification of Ikeda achieves diffusion of the current collector constituents into the silicon thin film (or not), the prior art provides motivation for modifying the deposition (i.e., plating) method of Ikeda to read on the method claimed. The motivation of modify Ikeda with Chen and Agrawal is described next.
Chen teaches certain technologies used to deposit silicon are expensive and/or complex. Chen contemplates an electrodeposition method (which is a plating method, i.e., electroplating method) to uniformly deposit silicon thin films as anodes for lithium ion batteries and to alleviate the complexity and financial impact associated with depositing silicon thin films (see e.g., page 5 of the previous Office action, dated 29 September 2020). It would be obvious to one having ordinary skill in the art to utilize electroplating methods to form silicon thin films of Ikeda because they can achieve a uniform deposit of silicon thin film while alleviating the complexity and financial burden associated with forming silicon thin films. 


Claim Objections
Claims 1, 4, 8, 16, and 18 are objected to because of the following informalities:  Claims 1 and 16 recite “the Raman spectra”; examiner suggests “a Raman spectra”.  Claims 4, 8 and 18 depend on claim 1, thus also objected to. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 8, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda (US 7,241,533) in view of Chen et al. (Adv. Funct. Mater. 2011, 21, 380–387, DOI: 10.1002/adfm.201001475), and Agrawal et al. (Journal of The Electrochemical Society, Volume 128, Number 11, pages 2292-2296), hereinafter Ikeda, Chen, and Agrawal. All references are of record.
Regarding Claims 1, 4, 8, 16 and 18, Ikeda teaches a rechargeable lithium ion battery comprising a lithium ion battery anode system, comprising: an electrically conductive substrate (e.g., copper); a coating deposited directly onto the electrically conductive substrate, the coating comprising: an amorphous a-silicon thin film; the coated substrate directly serves as a lithium ion battery anode, absent of binders and conducting agents (see e.g., abstract, col. 1-2, col. 5-6, and Example a9 in col. 26, a11 and A11 in col. 31).
-1 and a peak at 485 cm-1 is indicative of an amorphous silicon thin film consisting predominantly amorphous silicon and an amount of nanocrystalline silicon, para. [0052] of the instant published disclosre. The claimed structure and subsequent Raman spectra appears to be the result of the method used to form the amorphous film (i.e., by way of electrolytic deposition), which will be addressed in detail after a brief discussion of the Raman spectra disclosed by Ikeda. 
With respect to the Raman spectra, Ikeda suggests the Raman spectra of the amorphous silicon thin film shows the substantial absence of a peak around 520 cm-1 and a substantial presence of a peak around 480 cm-1 corresponding to the amorphous region. Ikeda’s teaching of the missing peak at 520 cm-1 and a peak around 480 cm-1 (see e.g., electrode a9, and others) either overlaps with, or is close to, the claimed Raman spectra peak at 485 cm-1 and lack of peak at 520 cm-1 such that one skilled in the art would expect an amorphous silicon thin film consisting predominantly amorphous silicon and an amount of nanocrystalline silicon in Ikeda. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05, I. 

Agrawal’s low cost method (see e.g., abstract) for producing amorphous silicon films includes the electrodeposition of amorphous silicon thin films using the same method disclosed in the instant disclosure (see e.g., para. [0048] of the instant published disclosure). Agrawal discloses preparing a silicon containing composition by combining components comprising silicon halide (i.e., SiHCl3), aprotic, organic solvent (i.e., propylene carbonate), and an electrolyte (i.e., tetrabutyl ammonium chloride); passing an electrolyzing current thorough the silicon containing composition; depositing the composition directly on a surface of the substrate (i.e., Pt, Ti, etc.); forming a or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01, I. In light of the fact that the same method was used to form the claimed and prior art (Ikeda, Chen and Agrawal) amorphous film, one skilled in the art would expect the composition in the prior art to be the same as that claimed. That is, the modification of Ikeda, with Chen and Agrawal, results in the amorphous silicon thin film to consist of predominately amorphous silicon and an amount of nanocrystalline silicon. Moreover, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties (i.e., Raman spectra) applicant discloses and/or claims are necessarily present. MPEP 2112.01, II. The claimed Raman spectra peaks would be expected because the composition of the prior is the same as that claimed because they are formed by the same or substantially the same process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729